ORDER
PER CURIAM:
Ronnie J. Lee, Sr. filed a petition for declaratory judgment that claimed the Missouri Board of Probation and Parole improperly calculated when he would be eligible for parole, conditional release, or other early release under section 558.019. Lee appeals from the trial court’s entry of a judgment dismissing the petition for declaratory judgment for failure to state a claim. Lee argues that the trial court erred in dismissing the petition because the Board presented no evidence that prove that the alleged prior prison commitments were prison commitments as a matter of law. We affirm. Rule 84.16(b).